DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The limitations being interpreted under 35 U.S.C. § 112(f) are in claims 1-10 and are as follows:  captured image acquisition means, position-orientation information acquisition means, virtual object creation means, collision detection means, determination means, mixed reality creation means, image output means, measurement means.  The specification discloses at [0036], “The present invention can also be implemented with a process of supplying one or more programs for realizing one or more of the functions of the above-described embodiment to a system or a device via a network or a storage medium, and causing one or more processor in the system or the device to read the one or more programs and to execute the read program(s).  Alternatively, the present invention can be further implemented by a circuit (e.g., ASIC) realizing the one or more functions.”  Thus, the above means are interpreted to be implemented by a processor or a circuit, such as an ASIC.  

Claim Objections
Claim 5 is objected to because of the following informalities:  There appears to be a typographical error, Claim 5 recites, “wherein the determination means displays the or in a translucent form…”  The Specification in [0024] discloses, “… the virtual object may be visualized, for example, by displaying it as a wireframe, in a blinking manner, in a translucent form, or with gradations depending on distances from a collision position.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim 13 is rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter as follows:  Claim 13 recites, “a storage medium storing a computer program…”.  Although, the specification in [0016] and [0036] disclose, “The CPU 2010 controls operation of the information processing apparatus 1000 by executing the computer programs that are read from the ROM 2020, while the RAM is used as a working area… An operating system (OS), various processing programs related to this embodiment, device drivers, etc. are stored in the ROM 2020 and are executed by the CPU 2010 after being temporarily stored in the RAM 2030… The present invention can also be implemented with a process of supplying one or more programs for realizing one or more of the functions of the above-described embodiment to a system or a device via a network or a storage medium, and causing one or more processors in the system or the device to read the one or more programs and to execute the read program(s)… ”, the specification does not limit the claimed storage 
The broadest reasonable interpretation of a claim drawn to a computer readable medium or a storage medium, typically covers forms of non-transitory, tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of memory.  A transitory, propagating signal is not a process, machine, manufacture, or composition of matter.  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. 101; thus, such a signal cannot be patentable subject matter.  Because the full scope of the claim as properly read in light of the disclosure appears to encompass non-statutory subject matter the claim as a whole is non-statutory.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, 13; and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina et al. U.S. Pub. No. 2016/0239080 in view of Bell et al. U.S. Patent No. 8,230,367.  
Re:  claims 1, 12 and 13, Marcolina teaches 
1. An information processing apparatus comprising:  captured image acquisition means obtaining, from an image pickup device, a physical space image that is an image of a physical space captured by the image pickup device; (“System 100 is preferably coupled to a wearable device 101 that can be a personal head mounted display (HMD) having a goggle from factor such as shown in Fig. 1, a helmet form factor, or can be incorporated into or coupled with a watch, smartphone, or other type of portable device or any number of cameras 102, 104 coupled to sensory processing system 106… cameras 102, 104 can be oriented toward portions of a region of interest 112 by motion of the device 101, in order to view a virtually rendered or virtually augmented view of the region of interest 112 that can include a variety of virtual objects 116 as well as contain an object of interest 114 (in this example, one or more hands) that moves within the region of interest 112… Projected VR/AR allows users to simultaneously view the real world physical space and the virtual object superimposed in the space… a virtual object can be projected on to the real world physical space using micro-projectors embedded in wearable goggle or other head mounted display (like HMD 101) that cast a perspective view of a stereoscopic 3D imagery onto the real world space.”; Marcolina, [0142], [0144], [0162], Fig. 1)
Fig. 1 illustrates the cameras 102, 104 that capture the region of interest of the real world physical space (physical space image that is an image of a physical space captured by the image pickup device).  
position-orientation information acquisition means obtaining position-orientation information that represents position-orientation of a viewpoint of the image pickup device; (“.. a camera, in-between the micro-projectors can scan for infrared identification markers placed in the real world space.  The camera can use these markers to precisely track the user’s head position and orientation in the real world physical space.”; Marcolina, [0162])
The head position and orientation (which includes the position and orientation of the HMD, which includes the position and orientation of the viewpoint of the cameras (image pickup device) in the HMD) is determined (obtaining position-orientation information that represents position-orientation of the viewpoint of the image pickup device).  
virtual object creation means detecting a physical object in the physical space and creating a first virtual object that expresses the detected physical object; (“… the technology disclosed detects presence and motion of the hands 114 in the real world physical and responsively creates corresponding virtual representations 1214A and 1214B in the virtual environment 1206, which are viewable by the user 1204.”; Marcolina, [0250], Fig. 12B)
A user’s hands (physical object) are detected in the real world physical space (detecting a physical object in the physical space) and then a corresponding virtual representation of the user’s hands is created (creating a first virtual object that expresses the detected physical object)
Marcolina is silent, however, Bell teaches collision detection means detecting collision between the first virtual object and a second virtual object; determination means determining a display state of the first virtual object in accordance with a detection result of the collision detection means; (“When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears.  If no hand is raised, no hand representation is shown… users’ hands or bodies can interact with virtual objects via a two-dimensional or three-dimensional simulation of physical collisions… The model of the hand in the physics simulation could be used to detect overlap and collisions with virtual objects shown on the display… When a user 710 reaches their hand 770 out, a virtual representation 750 of their hand may be displayed by display 730.  As the user’s hand 770 enters within touch space 780 around virtual object 740 displayed by display 730, an interaction occurs… when the user extends their hand into a “selection zone,” the object can be selected.”; Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7)
When the model of the hand (first virtual object) crosses the threshold into the selection zone, contact (collision) is made with the virtual object (second virtual object) (detecting 
Marcolina teaches mixed reality image creation means creating, on basis of a virtual space including the first virtual object and the second virtual object, the position-orientation information, the display state, and the physical space image, a mixed reality image in combination of an image of the virtual space and the physical space image; and image output means outputting the created mixed reality image to be displayed on a predetermined display device. (“… cameras 102, 104 can be oriented toward portions of a region of interest 112 by motion of the device 101, in order to view a virtually rendered or virtually augmented view of the region of interest 112 that can include a variety of virtual objects 116 as well as contain an object of interest 114 (in this example, one or more hands) that moves within the region of interest 112… Projected VR/AR allows users to simultaneously view the real world physical space and the virtual object superimposed in the space… virtual constructs… are used to determine variations (i.e., virtual “contact” with the virtual construct, motion relative to a construct portion, etc.) to be interpreted as engagements, dis-engagements, motions relative to the construct(s), and so forth, enabling the system to interpret pinches, pokes, and grabs… in response to detecting a one finger or one thumb free-form gesture of the hand in the 3D sensory space in virtual contact with the virtual object, depicting, in the generated display, the virtual contact and resulting displacement of the virtual object by the 3D solid hand model.”; Marcolina, [0144], [0162], [0291], [0370])
A mixed reality image is created, which includes the real world physical space (physical space image) and the virtual objects (such as the hand virtual object (first virtual object and the virtual object (second virtual object)) superimposed in the space (a mixed reality image in combination of an image of the virtual space and the physical space image), from the position and orientation of the HMD/cameras (position-orientation information).  This mixed reality image is displayed on the display (outputting the created mixed reality image to be displayed on a predetermined display device).  Marcolina is silent, however, Bell teaches the display state.  (“When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears.  If no hand is raised, no hand representation is shown… users’ hands or bodies can interact with virtual objects via a two-dimensional or three-dimensional simulation of physical collisions… The model of the hand in the physics simulation could be used to detect overlap and collisions with virtual objects shown on the display… When a user 710 reaches their hand 770 out, a virtual representation 750 of their hand may be displayed by display 730.  As the user’s hand 770 enters within touch space 780 around virtual object 740 displayed by display 730, an interaction occurs… when the user extends their hand into a “selection zone,” the object can be selected.”; Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7)
When the model of the hand (first virtual object) crosses the threshold into the selection zone, contact (collision) is made with the virtual object (second virtual object) and the model of the hand is displayed (display state).  When the model of the hand does not cross the threshold, no contact (collision) is made with the virtual object (second virtual object) and no hand representation is shown (display state).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of  mixed reality image creation means creating, on basis of a virtual space including the first virtual object and the second virtual object, the display state, in order to allow realistic collisions to be computed between the user’s virtual hand and the virtual objects, as taught by Bell (col. 12, lines 20-23).   
Re:  claim 2, Marcolina is silent, however, Bell teaches 
2. The information processing apparatus according to Claim 1, wherein the determination means sets the first virtual object to be displayed when the first virtual object and the second virtual object collide with each other, and sets the first virtual object to be not displayed when the first virtual object and the second virtual object do not collide with each other. (“When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears.  If no hand is raised, no hand representation is shown… users’ hands or bodies can interact with virtual objects via a two-dimensional or three-dimensional simulation of physical collisions… The model of the hand in the physics simulation could be used to detect overlap and collisions with virtual objects shown on the display… When a user 710 reaches their hand 770 out, a virtual representation 750 of their hand may be displayed by display 730.  As the user’s hand 770 enters within touch space 780 around virtual object 740 displayed by display 730, an interaction occurs… when the user extends their hand into a “selection zone,” the object can be selected.”; Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7)
When the model of the hand (first virtual object) crosses the threshold into the selection zone, contact (collision) is made with the virtual object (second virtual object) and the model of the hand is displayed (sets the first virtual object to be displayed).  When the model of the hand does not cross the threshold, no contact (collision) is made with the virtual object (second virtual object) and no hand representation is shown (sets the first virtual object to be not displayed when the first virtual object and the second virtual object do not collide with each other).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of  the determination means sets the first virtual object to be displayed when the first virtual object and the second virtual object collide with each other, and sets the first virtual object to be not displayed when the first virtual object and the second virtual object do not collide with each other, in order to allow realistic collisions to be computed between the user’s virtual hand and the virtual objects, as .   
Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Bell as applied to claim 2 above, and further in view of Bennet et al. U.S. Patent No. 9,202,313.  
Re:  claim 3, Marcolina is silent, however, Bennet teaches 
3. The information processing apparatus according to Claim 2, wherein the mixed reality image creation means creates the mixed reality image in which a relative position of the first virtual object to the second virtual object is fixed. (“… a captured image of the back 330 of the hand 34 may be combined with an estimated volume of the hand 334 to generate a 3D representation of the hand.  The 3D representation of the hand may be projected into the virtual environment 38 to a projected position 438… this may enable the user 304 to move his hand 334 laterally from side to side, as shown in Fig. 5, to virtually traverse a lateral expanse of the virtual environment 38, while the segmented version of the image of the hand 334 remains a substantially constant distance from a vertical plane in the virtual environment.  In this manner… the user 304 may easily move the segmented version of his hand along a 2D plane of a virtual environment 38, such as the home screen 308 of Fig. 3, while perceiving the image of his hand as staying a relatively constant distance from the 2D plane.”; Bennet, col. 9, lines 15-19, col. 10, lines 5-10, Figs. 3-5)
The segmented version of the hand (first virtual object) is fixed vertically at a substantially constant distance from the 2D plane of the virtual object (relative position of the first virtual object to the second virtual object is fixed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to 
Re:  claim 5, Marcolina is silent, however, Bennet teaches 
5. The information processing apparatus according to Claim 3, wherein the determination means displays the first virtual object as a wireframe, in a blinking manner, in a translucent form when the first virtual object and the second virtual object collide with each other. (“Upon detecting the collision between the tip 624 of the virtual index finger 632 and the triangle icon 620, the interface program 14 may provide one or more collision sensory cues to the user 304 via the HMD device 408… the sensory collision cues may include… visual highlights such as flashing and or changing colors… ”; Bennet, col. 10, line 63-col. 11, line 5, Fig. 6)
When a collision is detected between the virtual index finger (first virtual object) and the triangle icon (second virtual object), sensory collision cues are applied to the virtual objects, such as flashing the virtual index finger.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the determination means displays the first virtual object as a wireframe, in a blinking manner, in a translucent form when the first virtual object and the second virtual object collide with each other, as taught by Bennet. (col. 10, lines 15-18)  
Re:  claim 6, Marcolina is silent, however, Bell teaches 
6. The information processing apparatus according to Claim 3, wherein the determination means displays the first virtual object with gradations depending on distances from a collision position when the first virtual object and the second virtual object collide with each other. (“The display may display a representation of the user’s body or specific body parts in order to provide visual feedback to the user as to their location within the virtual space shown on the display, and facilitate accurate interaction with the objects shown on the display.  The display may also display a representation of a user’s hand… it may be advantageous to specifically highlight the hands of users… The representation used for the hand may depend on the position of the hand or how it is moving.  It may also reflect whether the hand is capable of selecting or interacting with objects… For example, if the selection detection algorithm is based on the distance of the hand from the user’s body, the hand can gradually change appearance along an animation sequence, where the frame from the animation sequence is chosen using the distance value.”; Bell, col. 10, lines 59-66, col. 11, lines 2-5, col. 14, lines 63-67)
The user’s virtual hand (first virtual object) gradually changes appearance (displays the first virtual object with gradations) along an animation sequence as the user’s hand moves away from the user’s body and closer to the virtual object (second virtual object).  Thus the representation of the hand is based on the distance between the user’s virtual hand and the virtual object (depending on distances from a collision position when the first virtual object and the second virtual object collide with each other).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the determination means .   
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Bell and Bennet as applied to claim 3 above, and further in view of Okuno U.S. Patent No. 8,866,811.  
Re:  claim 4, Marcolina is silent, however, Okuno teaches 
4. The information processing apparatus according Claim 3, wherein the determination means initially sets the first virtual object to be not displayed, (“… in Fig. 5, the CPU 101 sets “ON” in the node 504 for the hand virtual object, and “OFF” in the node 505 for the virtual object to be observed.”; Okuno, col. 10, lines 44-46, Fig. 5)
Initially, the CPU sets the node for the hand virtual object to be ON, thus causing the hand virtual object to be displayed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the determination means initially sets the first virtual object to be not displayed, in order to avoid depth inconsistency between the hand of the user and the virtual object, as taught by Okuno (col. 12. lines 40-46)
Marcolina is silent, however, Bell teaches and sets the first virtual object to be displayed when the collision detection means detects that the first virtual object and the second virtual object collide with each other. (“When the hand has crossed the threshold into selection mode, where it has the ability to select objects, a crosshairs appears.  If no hand is raised, no hand representation is shown… users’ hands or bodies can interact with virtual objects via a two-dimensional or three-dimensional simulation of physical collisions… The model of the hand in the physics simulation could be used to detect overlap and collisions with virtual objects shown on the display… When a user 710 reaches their hand 770 out, a virtual representation 750 of their hand may be displayed by display 730.  As the user’s hand 770 enters within touch space 780 around virtual object 740 displayed by display 730, an interaction occurs… when the user extends their hand into a “selection zone,” the object can be selected.”; Bell, col. 11, lines 65-67, col. 12, lines 7-9, lines 18-20, col. 14, lines 8-12, col. 14, lines 13-14, Figs. 5 and 7)
When the model of the hand (first virtual object) crosses the threshold into the selection zone, contact (collision) is made with the virtual object (second virtual object) and the model of the hand is displayed (sets the first virtual object to be displayed).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of sets the first virtual object to be displayed when the collision detection means detects that the first virtual object and the second virtual object collide with each other, in order to allow realistic collisions to be computed between the user’s virtual hand and the virtual objects, as taught by Bell (col. 12, lines 20-23).   
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Bell and Bennet as applied to claim 6 above, and further in view of Lyren U.S. Pub. No. 2020/0066058.  
Re:  claim 7, Marcolina is silent, however, Lyren teaches 
7. The information processing apparatus according to Claim 6, wherein the virtual object creation means creates the second virtual object by creating a virtual object that expresses another physical object. (“Fig. 12A shows the user 1220 looking straight ahead with a field of view that includes an automobile 1262 and a tree 1264 near the automobile.  The wearable device 1210 captures this image and transmits it through the network 1240 to a display 1270 of the HPED 1230… The display 1270 of the HPED 1230 includes an automobile 1272 and a tree 1274 near the automobile that represent the automobile 1262 and tree 1264 in the field of view 1250 for the wearable electronic device 1210… Real objects in the field of view 1250 can also appear as altered objects on the display 1270 of the HPED 1230.  For instance, the real objects of the automobile 1262 and the tree 1264 are transformed and appear as virtual objects (e.g., the automobile 1272 and the tree 1274 are virtual images of the real automobile and the real tree).”; Lyren, [0169], [0170], Fig. 12A)
Fig. 12 A illustrates that real objects automobile 1262 and tree 1264 are displayed as virtual objects automobile 1272 (first virtual object) and tree 1274 (second virtual object) on the display.  Thus, the tree 1274 is the second virtual object that expresses real object tree 1264 (another physical object).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the virtual object creation means creates the second virtual object by creating a virtual object that expresses another physical object, in order to display movement of the virtual image of the real object to show a task to be completed, as taught by Lyren. ([0024]) 
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 7 above, and further in view of Okuno.  
Re:  claim 8, Marcolina is silent, however, Okuno teaches 
8. The information processing apparatus according to Claim 7, wherein the position-orientation information acquisition means obtains, from measurement means measuring the position-orientation of the viewpoint of the image pickup device, the position-orientation information that represents the position-orientation of the viewpoint of the image pickup device. (“The CPU 101 calculates position and orientation information of the video camera 105 (viewpoint) by adding position and orientation relationship information indicating the position and orientation relationship between the video camera 105 and position and orientation sensor 108 to the acquired position and orientation information.”; Okuno, col. 8, lines 47-52, Fig. 4)
The CPU obtains position and orientation information that represents the position and orientation of the video camera viewpoint (represents the position-orientation of the viewpoint of the image pickup device).   Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the determination means initially sets the first virtual object to be not displayed, in order to generate a composite image of virtual and physical space images and transmit to the HMD, as taught by Okuno (col. 8, lines 26-30)
Re:  claim 9, Marcolina teaches 
9. The information processing apparatus according to Claim 8, wherein the measurement means measures the position-orientation of the viewpoint of the image pickup device on basis of features detected from an image. (“.. a camera, in-between the micro-projectors can scan for infrared identification markers placed in the real world space.  The camera can use these markers to precisely track the user’s head position and orientation in the real world physical space.”; Marcolina, [0162])
The head position and orientation (which includes the position and orientation of the HMD, which includes the position and orientation of the viewpoint of the cameras (image pickup device) in the HMD) is determined based on infrared identification markers in the real world space (basis of features detected from an image).  
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcolina in view of Bell as applied to claim 1 above, and further in view of Weising et al. U.S. Pub. No. 2014/0235311 and Clement et al. U.S. Pub. No. 2017/0038830.  
Re:  claim 10, Marcolina is silent, however, Weising teaches 
10. A system comprising a plurality of the information processing apparatuses according to Claim 1, wherein the collision detection means in each of the plurality of the information processing apparatuses detects the collision between the first virtual object and the second virtual object; (“Fig. 3 illustrates an augmented reality chess game with virtual board and blended player’s hands… While holding portable 302 in one hand, players peer through screen 304 and reach into the play area that is being generated for them to touch 3D game objects and environments.  Game play is completely tactile.  It is possible for multiple players to reach into the play area at the same time and interact with game objects in sophisticated ways.  For example, hand 306 of a player can interact with a virtual object by interfacing, holding, pushing, pulling, grabbing, moving… Each portable device that is synchronized to a play area adds another potential camera, relative motion tracking and ping data, making it possible to see players hands and fingers from multiple perspectives to create an effective 3D camera-based motion capture field.”; Weising, [0049], [0050], [0051], Fig. 3)
Multiple devices can be used to play a game, such as chess (Fig. 3).  Each device detects collisions such as an image of a user’s hand (first virtual object) moving a chess piece (second virtual object).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify method of Marcolina by adding the feature of the collision detection means in each of the plurality of the information processing apparatuses detects the collision between the first virtual object and the second virtual object, in order to create a 3D motion capture-like experience allowing players to touch virtual game characters in believable ways, as taught by Weising. ([0054])  
Marcolina is silent, however, Clement teaches any one of the information processing apparatuses determines a display state of the first virtual object with comprehensive judgment based on collision detection results in the individual information processing apparatuses. (“For example, the VR application 10 can determine that the user 202 is using one or both (rendered) hand as an input mechanism and as such, the application 110 can trigger a collision mode that enables the user’s finger as a selector and can provide a visual display when the user is within a collision zone 319 at a target 320 (e.g., glow, shimmer at target 320) to indicate to the user that the finger can perform a map selection.”; [0065], Fig. 3A)
The display state of the user’s hand (first virtual object) changes (by glowing or 
Re:  claim 11, Marcolina is silent, however, Clement teaches 
11. The system according to Claim 10, wherein the any one of the information processing apparatuses changes a manner of expressing the first virtual object in accordance with the collision detection results in the individual information processing apparatuses. (“For example, the VR application 10 can determine that the user 202 is using one or both (rendered) hand as an input mechanism and as such, the application 110 can trigger a collision mode that enables the user’s finger as a selector and can provide a visual display when the user is within a collision zone 319 at a target 320 (e.g., glow, shimmer at target 320) to indicate to the user that the finger can perform a map selection.”; Clement, [0065], Fig. 3A)
The display state of the user’s hand (first virtual object) changes (by glowing or shimmering) when the user’s hand collides with a location on the virtual map.  Clement can be combined with Weising and Marcolina such that, each of the multiple devices of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/Donna J. Ricks/Examiner, Art Unit 2612 

/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612